Case: 14-12364    Date Filed: 03/19/2015   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                  No. 14-12364
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 1:13-cr-20482-UU-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GUERLINE BETHEL,
a.k.a. Guerline Prophete,

                                                             Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (March 19, 2015)



Before HULL, ROSENBAUM, and EDMONDSON, Circuit Judges.
                 Case: 14-12364        Date Filed: 03/19/2015      Page: 2 of 6


PER CURIAM:



      Guerline Bethel appeals her conviction for marriage fraud, in violation of 8

U.S.C. § 1325(c) and 18 U.S.C. § 2. She argues that the court erred by denying her

motions for acquittal on this charge. She also argues that the court abused its

discretion by issuing an Allen 1 charge and denying her motion for a new trial.



                                                 I.



      We review the denial of a motion for acquittal de novo. United States v.

Hernandez, 433 F.3d 1328, 1332 (11th Cir. 2005). We review the sufficiency of

the evidence supporting a conviction de novo. Id. All factual and credibility

inferences are made in favor of the government. United States v. Cooper, 203 F.3d

1279, 1285 (11th Cir. 2000).

      The evidence is sufficient to support a conviction if “a reasonable trier of

fact, choosing among reasonable interpretations of the evidence, could find guilt

beyond a reasonable doubt.” United States v. Diaz-Boyzo, 432 F.3d 1264, 1269

(11th Cir. 2005). “The evidence does not have to exclude every reasonable

hypothesis of innocence.” Hernandez, 433 F.3d at 1334-35 (quotation omitted).


      1
          Allen v. United States, 164 U.S. 492, 17 S.Ct. 154, 41 L.Ed. 528 (1896).
                                                 2
                 Case: 14-12364       Date Filed: 03/19/2015        Page: 3 of 6


The jury may choose between reasonable constructions of the evidence. Id at

1334. When the government relies on circumstantial evidence to prove an element

of the offense, reasonable inferences from the evidence must support the

conviction, not mere speculation. United States v. Friske, 640 F.3d 1288, 1291

(11th Cir. 2011).

       “To prove marriage fraud, the government must show that (1) the defendant

knowingly entered a marriage (2) for the purpose of evading any provision of the

immigration laws.” United States v. Rojas, 718 F.3d 1317, 1320 (11th Cir. 2013).

The government does not need to produce direct evidence of a defendant’s state of

mind to obtain a fraud conviction, as criminal intent can be proved through

circumstantial evidence. United States v. Hawkins, 905 F.2d 1489, 1496 (11th Cir.

1990). A defendant’s intent may be inferred from his conduct. United States v.

Maxwell, 579 F.3d 1282, 1301 (11th Cir. 2009). For example, we have stated that

a defendant’s subsequent filing for immigration benefits can serve as

circumstantial evidence that he entered a marriage for the unlawful purpose of

evading the immigration laws. See Rojas, 718 F.3d at 1320.

       The government presented sufficient evidence for a reasonable jury to

conclude that Bethel committed marriage fraud. 2 Bethel does not contest that she


2
  A testifying defendant was acquitted at the same trial. But inconsistent verdicts are not subject
to reversal merely because they are inconsistent. See United States v. Wright, 63 F.3d 1067,
1073 (11th Cir. 1995).
                                                 3
                 Case: 14-12364   Date Filed: 03/19/2015   Page: 4 of 6


knowingly married Courtney Bethel. Several pieces of circumstantial evidence

support a reasonable inference that she entered the marriage to evade the

immigration laws. For example, she applied for permanent residency less than two

months after the marriage, she paid Courtney Bethel $2,750 on the day of the

marriage, and several documents indicated that they did not reside together during

the marriage. From this conduct, the jury could have reasonably inferred Bethel’s

unlawful intent to evade the immigration laws; and thus, the government provided

sufficient evidence to support the marriage fraud conviction. See Maxwell, 579

F.3d at 1301. Therefore, the district court did not err by denying Bethel’s motions

for acquittal.



                                          II.



       We review an Allen charge for an abuse of discretion. United States v.

Woodard, 531 F.3d 1352, 1364 (11th Cir. 2008). A district court only abuses its

discretion if it gives an inherently coercive Allen charge. Id.

       An Allen charge instructs a deadlocked jury to undertake further efforts to

reach a verdict. United States v. Bush, 727 F.3d 1308, 1311 n.1 (11th Cir. 2013).

When assessing an Allen charge, we consider the language of the charge and the

surrounding circumstances, such as whether the jury was polled prior to the charge,


                                          4
               Case: 14-12364      Date Filed: 03/19/2015   Page: 5 of 6


and the amount of time between the delivery of the charge and the verdict.

Woodard, 531 F.3d at 1364. We consistently have approved the use of a pattern

Allen charge. Id. Circumstances and context are important. We have previously

concluded that an Allen charge was not coercive when it was given after four hours

of deliberation and the jury stated that it was “at a stalemate.” See Bush, 727 F.3d

at 1320-21.

      In this case, the district court did not issue a coercive Allen charge. The

timing of the charge was not inherently coercive. The jury had deliberated for

approximately five and a half hours before the charge was issued, and the jury

informed the court twice that it could not reach a unanimous verdict. Furthermore,

the jury deliberated for three hours after the Allen charge, indicating that the charge

was not really coercive. The charge’s wording was almost identical to the pattern

Allen charge that we have consistently approved. See Woodard, 531 F.3d at 1364.

The use of the Allen charge, in this case, was not coercive. The district court did

not abuse its discretion in giving it.



                                          III.



      We normally review the denial of a motion for a new trial for an abuse of

discretion. Hernandez, 433 F.3d at 1336. But we will not consider an argument


                                           5
              Case: 14-12364     Date Filed: 03/19/2015   Page: 6 of 6


raised for the first time in a reply brief. United States v. Levy, 379 F.3d 1241, 1244

(11th Cir. 2004).

      Bethel raised her argument on the denial of her motion for a new trial in her

reply brief. Therefore, we will not consider the issue.

      AFFIRMED.




                                          6